o Soe STD NW BB WH WH we

MP NY YP NY NY NY NH NY NY Be He ewe eB ewe ew me DW oe YL

Case 2:19-cr-00042-RSL Document 25-1 Filed 07/25/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR19-042 RSL
Plaintiff, PROTECTIVE ORDER
Vv.
MATTHEW JASON GRIFFIN,
Defendant.

 

 

 

This matter, having come to the Court’s attention on the Joint Motion for
Protective Order Regarding Certain Discovery Items submitted by the United States of
America and Defendant Matthew Jason Griffin, and the Court, having considered the
motion, and being fully advised in this matter, hereby enters the following
PROTECTIVE ORDER:

1. The government shall designate as “protected” any discovery furnished to
the defendant that comprises the contents of a cell phone taken into evidence pursuant to
the investigation in United States v. Creson, Docket No. CR18-293 JLR (W.D. Wash.)
and that was the subject of a search warrant issued in this District under Case No. MJ18-
537. Discovery that merely describes the contents or the investigation as it relates to the

cell phone shall not be so designated.

United States v. Griffin / CR19-042 RSL UNITED STATES ATTORNEY
PROTECTIVE ORDER - 1 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
co Co NHN A FB WW HO =

oN DUM FW NY KY SO Ge DDH PB WHY GS

 

 

Case 2:19-cr-00042-RSL Document 25-1 Filed 07/25/19 Page 2 of 2

2. Defense counsel shall not give any copies of any of the protected
discovery—in any form—to the defendant, or to any other person who is not part of the

defense team, without prior written permission of the Government;

3. Defense counsel may review all of the protected discovery with the
defendant;
4. If defense counsel wishes to file any of the protected discovery with the

Court, or to make reference to its contents—except for the text messages that are directly
relevant to this case, as described in paragraph 20 of the Complaint, and the assignment
of the phone number (206) 953-4915 to contact “Matt Griffin’—the filing shall be sealed,
absent prior written permission of the Government to file an unsealed version;

5. The provisions of this protective order shall apply to all members of the
defense team, including but not limited to other attorneys, contract attorneys,
investigators, legal assistants, interns, experts, and paralegals. Defense counsel shall
ensure that all members of the defense team understand the restrictions of the protective
order and abide by those restrictions;

6. In the event that current defense counsel is replaced by new defense
counsel, defense counsel shall not turn over any protected discovery to new counsel
without prior written permission of the Government. The Government shall grant
permission when it is satisfied that new counsel has reviewed the terms of the Protective
Order and agreed to them; and

7. This agreement can only be modified by written agreement of the

Government, or by order of this Court.

DATED this IG cay of J ube , 2019.
WS Qmal

ROBERT S. LASNIK
United States District Judge

United States v. Griffin | CR19-042 RSL ooh ee oae
TEWART STREET, SUITE
PROTECTIVE ORDER - 2 SEATTLE, WA 98101

(206) 553-7970
